fPiiE Court,
(at this téi-m,) concurred in the opinions of the General Court, as contained in the several bills of exceptions taken on the part of the defendant in that court, and were of opinion, that there was no error either in the judgment or in the record of proceedings.
Nicholsox, J.
I atn for affirming the judgment upon all the bills of exceptions; also upon the alleged uncertainty of the verdict and judgment; also for the alleged error as to the death of Richard It. Moale. I am decidedly of opinion, that the death of the plaintiff’s lessor does not abate a suit in ejectment. In affirming the judgment of the general court, upon the first bill of exceptions, I wish it to be understood that Ido not entertain the most remote idea, that the Lord Proprietary was not liable to be es-. topped, as other individuals are, or that he had any other of the incidental prerogatives of the Kings of England: he had only such of the direct prerogatives as were expressly granted by the charter.
JUDGMENT AFFIRMED,